DETAILED ACTION
This is the first action in response to application 17/094,331 filed November 10, 2020 with no claimed prior benefit.
All claims 1-11 are pending and have been fully considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “the backrest of the chair” on line 20 of the claim lacks proper antecedent basis. It is suggested the limitation be adjusted to read “a backrest of the chair”. 
Further regarding claim 1, the limitation “the chair portion” on line 22 of the claim lacks proper antecedent basis. It is suggested the limitation be adjusted to read “a chair portion”.  Claims 1-10 are rejected by virtue of their dependency on claim 1.  
Regarding claim 5, the limitation “such the level” on line 5 of the claim lacks proper antecedent basis. It is suggested the limitation be adjusted to read “such that a level”. 
Regarding claim 11, the limitation “the chair portion” on line 62 of the claim (second line of the paragraph beginning “a spray nozzle”) lacks proper antecedent basis. It is suggested the limitation be adjusted to read “a chair portion”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2020/005131 A) in further view of Hodges (US Patent 2,840,649).
Regarding claim 1, Kim teaches A chair sanitizing assembly for spraying a sanitizing solution on a chair before a user sits in the chair (chair with an automatic sterilization function, abstract), said assembly comprising:
a cylinder (second disinfectant cap 253, Figure 2, page 8, line 26) being configured to be attached to a chair (cap is part of second sterilization unit 120 installed on rear upper end of backrest 104, Figure 1, page 7, lines 7-15); 
a bottle (second disinfectant container 252, Figure 4, page 8, line 23) being configured to contain a disinfectant solution (configured to store the alcohol disinfectant therein, page 8, lines 23-24), said bottle being insertable into said cylinder (container 252 contains male thread 252a on outer peripheral surface which couples with female thread of cap 253, page 8, lines 24-27);
a first hose (second connection hose 256) being fluidly coupled to said bottle (distal end of second connection hose 256 is immersed in the disinfectant solution of container 252, page 9, lines 1-4) wherein said first hose is configured to receive the disinfectant solution (disinfectant stored in container 252 supplied to injection port 234 [via hose 256], Figure 4, page 9, lines 6-8); 
a puck (second casing part 220) having said first hose extending therein (hose attaches to pump 254 which is embedded within casing part 220, page 8, lines 32-35); 
a pump (first disinfectant pump 254) being positioned within said puck (second disinfectant pump 254 is configured to be embedded in the second casing unit 220, page 8, lines 32-33), said first hose being fluidly coupled to said pump (pump 254 through second hose 256 is connected to disinfectant storage unit 251, page 8, lines 32-35) wherein said pump is configured to pump the disinfectant solution (when second disinfectant pump 254 is driven the disinfectant stored in container 252 is supplied to injection port 234, page 9, lines 5-8); 
a second hose (first connection hose 255) being fluidly coupled to said pump wherein said second hose is configured to receive the disinfectant solution when said pump is turned on (pump 254 is connected to first injection port 234 through first connection hose 255, page 8, lines 32-34), said second hose extending outwardly from said puck (hose 255 extends out from pump 254 which is imbedded in casing part 220, Figure 4) wherein said second hose is configured to be draped over the backrest of the chair (hose is within sterilization unit 120 installed on read upper end of backrest 104, Figures 1 & 4, page 7, lines 7-15. Hose is understood to be flexible such that it could be configured to drape over backrest);
a spray nozzle (nozzle bar 230 with disinfectant spray hole 231a) being coupled to said second hose (see Figure 4) wherein said spray nozzle is configured to spray the disinfectant solution (disinfectant from container 252 supplied to second alcohol disinfectant spray hole 231 by pump 254 [via hose 255], Figure 4, page 9, lines 5-8) onto the chair portion of the chair thereby disinfecting the chair portion prior the user sitting on the chair portion (See Figure 1, disinfecting fluid released from nozzle bar 230 to sterilize chair)
Kim does not teach a button integrated into a puck which can be pressed to disperse a predetermined volume of the disinfectant (instead, pump is activated by controller 300 after a user is detected as having stood up from the chair, page 11, lines 19-23). 
However, in the analogous art of telephone sanitizers, Hodges discloses an antiseptic dispensing attachment for telephones comprising a puck (housing 62) includes a piston (70) activated by a button (72)  which, in combination with a check valve (66), acts as a pump to move disinfecting fluid (antiseptic liquid 28) from a first hose (outlet tube 60), through the puck (62), through a second hose (outlet conduit 74), and out a nozzle (54) (Figures 2 and 5, column 3, lines 34-64). It is further noted that Hodges specifically teaches that the liquid disposed in front of the piston is a predetermined, measured quantity which is released through the outlet tube (column 3, lines 57-64). 
Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Kim by swapping the automatically controlled pump of Kim for the pump assembly of Hodges which includes a puck with an embedded button that is moveably operable to dispense a predetermined amount of disinfecting fluid. Such a modification amounts to simple substitution of one known element for another to obtain a predictable result because the pump assembly of Hodges was known to dispense a predetermined amount of aseptic fluid (column 3, lines 57-64). It is further noted that the user actuated button of Hodges has the benefit of allowing the user to control when the sterilization process occurs (column 1, line 33-42). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2020/005131 A) and Hodges (US Patent 2,840,649), in further view of Sassoon (US 2010/0051641 A1).
	Regarding claim 2, Kim (modified by Hodges) taches the apparatus of claim 1 (discussed above). Kim further teaches the cylinder having a first end, a second end, and an outer wall extending therebetween, said cylinder being hallow, said second end being open (cap 253 is in the form of a bottle cap, Figure 4, page 7, line 26. One having ordinary skill in the art would recognize a bottle cap is a hallow cylinder with an open end). Kim further teaches that the chair has two essentially equivalent sterilization units (110 and 210, Figure 1, page 7, lines 7-8) with the only difference being that sterilization unit 110 is located beneath the chair while the sterilization unit 210 is located on the backrest of the chair (see Figure 1). The sterilization unit 110 includes a disinfectant bottle 152 and cap 153 (equivalent to previously identified bottle 252 and cap 253) that are attached to a bottom surface of a seat portion of the chair via casing 120 (see Figure 5). Configuring the nozzle bar 230 located near the backrest to be supplied from the bottle located beneath the seating amounts to a simple rearrangement of how hoses 255 and 256 are configured. 
	Kim does not teach that the outer wall of the cylinder has a flattened portion extending between said first end and said second end which allows the bottle to lie against a bottom surface of the chair.
	However, in the analogous art of door handle sanitizing systems, Sassoon teaches a door handle sanitizer (abstract) wherein a bottle of disinfectant fluid (cartridge 300 of aerosol germicide, Figure 4, paragraph 26, lines 6-8) is stored within a generally cylindrical housing (outer housing 110, paragraph 23, lines 1) with two ends (top wall 112 and bottom wall 120, Figure 3, paragraph 23, lines 1-2) and an outer wall (curved front wall 130, Figure 3, paragraph 23, lines 3-4) wherein the housing is hallow (paragraph 24, lines 1-4) and open on one end (opening formed in the bottom wall 120 of the outer housing 110, paragraph 44, lines 25-27). Sassoon further teaches that the housing has a flat side (base 200, paragraph 19, line 8) which lies flat against a surface of a planar portion of an object the device is mounted on (spray dispenser 100 mounted to door, Figure 2, paragraph 19), such as the bottom surface of a chair.
	Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Kim (as previously modified by Hodges with respect to claim 1) by swapping the cylinder (cap 253) and bottle (container 252) of Kim for the cylinder (housing 110, with flat base 200) and bottle (cartridge 300) of Sassoon, such that the cylinder is attached to the bottom portion of the seat of Kim and in fluid communication with the pump (254) of Kim through the hose (256) of Kim. Such a modification could be motivated by the fact that the flat portion of the cylinder of Sassoon allows the cylinder to be attached to any flat surface (spray dispenser 100 mounted to door, Figure 2, paragraph 19) which allows more flexibility in and optimization of how a disinfecting system is arranged. Furthermore, the placement of the bottle beneath the chair is a matter of rearrangement of parts which would not yield an unexpected result since, within the disinfection system of Kim, container 252 would be capable of supplying disinfecting fluid to nozzles 230 regardless of where on the chair the container 252 is located as long as it is in fluid communication with the nozzles through the pump and two hoses. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) established that rearranging parts of a prior art device in a manner that would not affect the operation of the device is prima facie obvious (See MPEP 2144.04 (VI.) (C.)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2020/005131 A), Hodges (US 2,840,649), and Sassoon (US 2010/0051641 A1), in further view of Ophardt et al. (US 2017/0337458 A1).  
Regarding claim 3, Kim (modified by Hodges and Sassoon) teaches the apparatus of claim 2 (discussed above).  Neither Kim, Hodges, nor Sassoon teach that the cylinder comprises a window positioned opposite the flattened portion of the cylinder. 
However, in the analogous art of hand cleaning liquid dispensers, Ophardt et al. teaches a cylinder (housing 12, paragraph 105, line 5; Figure 2 shows housing 12 having generally elongated form with rounded edges such that it can be construed as a cylinder) configured to house a bottle (housing 12 contains reservoir cartridge 14) which includes a flattened portion (back panel 16) which allows the cylinder to lay against a flat surface (back panel 16 for mounting the housing 12 to a wall or similar support structure, paragraph 105, lines 1-3) such as the lower surface of a chair. Ophardt further teaches that the cylinder includes a window (transparent window 20, paragraph 107, lines 1-3) within the front cover (18) of the cylinder opposite the flattened portion (back cover 16) of the housing (see Figure 2).
Therefore, it would be obvious to a person having ordinary skill in the art to further modify the invention of Kim (as previously modified by Hodges and Sassoon with respect to claim 2) such that the cylinder (housing 110 of Sassoon) includes a window opposite the flattened portion of the window because Ophardt recognized that such a window has the advantage of allowing visual inspection of the contents of the housing (paragraph 107, lines 1-3). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2020/005131 A), Hodges (US 2,840,649), and Sassoon (US 2010/005161 A1), in further view of Basler (US 2,302,170). 
Regarding claim 4, Kim (modified by Hodges and Sassoon) teaches the apparatus of claim 2 (discussed above). Neither Kim, Hodges, nor Sassoon, teach tabs extending away from each end of the cylinder which include holes to accommodate a fastener for affixing the cylinder to the bottom surface of a chair.
However, Basler discloses a bottle holder that is analogous to the claimed cylinder because it has a generally elongated shape (see Figures 1-3) with circular components (clamp 12 (page 1, right hand column, line 38) with curved arms 14 (page 1, right hand column, lines 47-48); rounded edge of shelf 3, Figure 1, page 1, left column, line 38), a flattened side (back 2, Figure 1, page 1, left-side column, line 38), and is configured to hold a bottle (Figures 1-2, page 1, left-side column, lines 1-2) against a flat surface with an open end (side with clamp 12, Figures 1-2), a closed end (shelf 3), and wall extending therebetween (back 2). Basler teaches that the bottle holder includes a tab (depending foot 7) which includes an opening (8) to receive a fastener (9) (Figure 2, page 1, right-side column, lines 7-9). Basler specifically teaches that the tab and back of the bottle holder lay flat with respect to each other (foot is in the same vertical plane as the back and will sit flat against the support, page 1, right-side column, lines 9-14). It is further noted that the tab (depending foot 7) extends from one end of the generally cylindrical holder (shelf 3) from a brace 6 (Figure 2, page 1, right-side column, lines 5-7), which could straightforwardly be duplicated and rearranged to extend from both sides of the holder. 
Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Kim (as modified by Hodges and Sassoon with respect to claim 2) such that the cylinder (of Sassoon) is affixed to the bottom portion of the seat (of Kim) via tabs, as taught by Basler, that extend from each end of the cylinder and lay in a plane with the flattened portion, because Basler recognized that such tabs have the benefit of preventing deformation of the cylinder structure (brace will prevent the shelf from sagging and prevent the shelf from being bent, page 1, right side column, lines 14-21). Furthermore, duplicating and rearranging the tabs of Basler as described is prima facie obvious because it would have the expected result of allowing the cylinder to be secured to the surface of the seat without a new or unexpected result. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) regarding the duplication of parts and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) regarding the rearrangement of parts (MPEP 2144.04 VI).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2020/005131 A), Hodges (US Patent 2,840,649), Sassoon (US 2010/0051641 A1), and Ophardt et al. (US 2017/0337458 A1) in further view of Zhang (CN 203291248 U). 
Regarding claim 5, Kim (modified by Hodges, Sassoon, and Ophardt) teaches the apparatus of claim 3 (discussed above). Said modified system incorporates the bottle (germicide source 300) and cylinder (housing 110 with flat base 200) of Sassoon, and Sassoon teaches that the bottle has an outlet  being fluidly integrated into a primary end of said bottle (valve member 310 on second end 304 of germicide source, Figure 4, paragraph 26.) said bottle being insertable into said second end of said cylinder , paragraph 44, lines 22-27, valve module 500 forms chamber that is part of second open end of cylinder because its outlet 560 is arranged over opening in bottom wall 120 of outer housing) having said outlet being exposed (valve member 310 of the cartridge 300 engages and sits within the inlet 540 of the electronic module 500, paragraph 59, lines 8-10).
Neither Kim, Hodges, nor Sassoon clearly teach that the bottle is translucent. Ophardt does teach a bottle formed of plastic (plastic container or bottle 84, paragraph 108, lines 1-5), which are typically at least translucent if not fully transparent, but Ophardt does not explicitly say if the bottle is transparent. 
However, in the analogous art of bottles, Zhang teaches a ceramic milk bottle which includes a hole sealed by transparent glaze (abstract). 
Therefore, it would be obvious to person having ordinary skill in the art before the effective filing date to further modify the invention of Kim (as modified by Hodges, Sassoon, and Ophardt as described with regards to claim 3) by constructing at least a portion of the bottle (cartridge 300 of Sassoon) out of the transparent glaze material of Zhang because it would allow the liquid level in the bottle to be monitored (see abstract of Zhang). It is further noted that in combination with the window of Ophardt that the level of disinfectant fluid in such a bottle would be visible (Ophardt recognized window has advantage of allowing visual inspection of the contents of the housing, paragraph 107, lines 1-3).

Regarding claim 6, Kim (as modified by Hodges, Sassoon, Ophardt, and Zhang) teaches the apparatus of claim 5 (discussed above). Kim teaches that the first hose (second hose 256) has a first end and a second end (see Figure 4) and that one end of the hose is in fluid communication with a bottle (distal end of second connection hose 256 is immersed in the disinfectant solution of container 252, page 9, lines 1-4). Within the modified device (as described with regards to claim 5), the bottle of Kim is swapped for the (modified) bottle of Sassoon.
 Due to the configuration of the bottle of Sassoon, immersing the hose within the bottle as taught by Kim isn’t explicitly taught , but one having ordinary skill in the art would be able to instead connect the hose to the outlet (valve 310) of the bottle of Sassoon or otherwise connect the two components. Therefore, it would be obvious to a person having ordinary skill in the art that in the modified invention of Kim (as modified by Hodges, Sassoon, Ophardt, and Zhang with regards to claim 5) the hose of Kim could be connected to the outlet of the bottle of Sassoon because such a modification amounts to a rearrangement of parts that would yield the expected result of brining the two components into fluid communication. This expected result is evidenced by in Kim’s teaching of the connection of analogous parts (cap 252 connected to hose 256, Figure 4), and there is otherwise no evidence that a new or unexpected result would occur from such a rearrangement. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) regarding the rearrangement of parts (MPEP 2144.04 VI).

Regarding claim 7, Kim (modified by Hodges, Sassoon, Ophardt, and Zhang) teaches the apparatus of claim 6 (discussed above). Kim further teaches that the pump is configured such that disinfectant is moved from hose 256, through the pump254, and out hose 255 (when pump 254 is driven disinfectant stored in container 252 supplied to disinfectant spray hole 231a [via hoses 256 and 254 as depicted in Figure 4], page 8, lines 32-35. Pump must inherently have inlet and outlet based on its ability to convey fluid between hoses).

	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2020/005131 A), Hodges (US 2,840,649), Sassoon, (US 2010/0051641 A1), Ophardt et al. (US 2017/0337458 A1), and Zhang (CN 203291248 U), in further view of Meyer (FR 2815257 A1).
	Regarding claim 8, Kim (modified by Hodges, Sassoon, Ophardt, and Zhang) teaches the apparatus of claim 7 (discussed above). None of Kim, Hodges, Sassoon, Ophardt, or Zhang teach a spool surrounding a pump.
	However, in the analogous art of disinfecting apparatuses, Meyer teaches an apparatus for the disinfection of pipes (page 3, line 37-38) wherein disinfectant fluid is stored in a bottle (reservoir 2, page 3, line 39), is transferred through a first hose (flexible suction pipe 16, page 4, line 14-15), then passes through a pump (pumping means 3, page 4, line 15),  which conveys the fluid through a second hose (flexible pipe 4, page 4 ,line 1; and flexible delivery pipe 17, page 4, line 21), and the fluid is ultimately discharged from a nozzle (projecting means 6 [is] a spray nozzle, page 6, line 37) at the end of the second hose (Figures 1-2). Meyer further teaches that the apparatus comprises a spool (means of winding or unwinding 7 may be a reel, page 4, lines 29-32) which part of the secondary hose can be wound around (reel rotating around a central axis to facilitate winding and unwinding the flexible pipe 4, Figures 1-2, page 4, lines 32-34. The reel is understood to be inherently capable of being biased to rotate in one direction and urgeable to rotate in another directions because it is used for both winding and unwinding the hose). The reel is also aligned with the outlet of the pump because flexible pipe 4 winds around reel and connects to pump outlet (end piece 8 makes it possible to connect said flexible hose 5 [to] means of pumping 3, page 5, lines 3-6). Therefore, it would be obvious to a person having ordinary skill in the art to further modify the invention of Kim (as modified by Kim, Hodges, Sassoon, Ophardt, and Zhang with regards to claim 7) such that the spool of Meyer was located within the “puck” housing of the pump and surrounding the pump because Meyer recognized that reels offer an additional reserve of hose (in this way the user has an additional reserve of flexible delivery pipe 17, page 4, lines27-28) which allows more flexibility in how the hose is configured. Furthermore, although the spool of Meyer is not described as being integral to the housing, configuring the spool of Meyer to be within a “puck” amounts to making the spool integral, which is prima facie obvious because there would be no new or unexpected result. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) as cited in MPEP 2144.04. The general protective benefit that locating components inside of a housing was recognized my Meyer (pumping means 3 preferably placed inside base 12 to protect it from splashes of liquid, dust, or handling accidents, page 4, lines 16-20) such that the protective benefit of making the spool integral would not be unexpected. Additionally, it is noted that positioning the spool to surround the pump and align with the outlet of the pump amounts to a rearrangement of parts that would not yield a new or unexpected result and thus be prima facie obvious in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) as cited in MPEP 2144.04 VI.
	
Regarding claim 9, Kim (modified by Hodges, Sassoon, Ophardt, Zhang, and Meyer) teaches the apparatus of claim 8. Kim further teaches that the second hose has two ends (see hose 255 in Figure 4) with one end coupled to the outlet of a pump (see connection of hose 255 to pump 254 in Figure 4). Within the modified invention of Kim (as discussed with regards to claim 8), the hose is understood to be wrapped around a spool as taught by Meyer (see rejection of claim 8). The spool of Meyer is understood to wrap the second hose around itself when rotated in one direction and extend the hose when rotated in the opposite direction (winding and unwinding means 7 can be reel rotating round central axis to facilitate operations for winding and unwinding flexible pipe 4, page 4, lines 32-33). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to arrive at the claimed invention because Meyer recognized a spool as useful for conveniently storing and providing more hose as needed (in this way the user has an additional reserve of flexible delivery pipe 17, page 4, lines27-28). 
	
Regarding claim 10, Kim (modified by Hodges, Sassoon, Ophardt, Zhang, and Meyer) teaches the invention of claim 9. Kim further teaches that disinfectant is sprayed onto the chair with spray holes of a nozzle bar (Figures 1, 4, and 6, page 8, lines 1-7, describe how spraying holes 231 of nozzle bar 230 spray disinfecting solution onto backrest 104) but Kim does not explicitly teach on the structure of the spray holes. Neither Hodges, Sassoon, Ophardt, nor Zhang teach a particular structure of a spray nozzle. However, Meyer does teach a conical jet spray nozzle (page 6, lines 6-9) located at the end of a second hose and that disinfecting solution is delivered through said nozzle (flexible tube 4 with a nozzle to deliver solution, page 2, lines 2-3. Nozzle understood to be hallow with two open ends since fluid passes through nozzle from hose). As depicted in Figures 1-2 of Meyer, the spray nozzle (6) has a first and second end and an outer wall that tapers to a point at one end. Therefore, it would be obvious to a person having ordinary skill in the art to further modify the invention of Kim (as previously modified by Hodges, Sassoon, Ophardt, Zhang, and Meyer with regards to claim 9) by swapping the spray holes of Kim for the nozzle of Meyer, such that the nozzles are still configured to spray disinfectant on the chair as in Kim, because Meyer recognized that conical jet spray nozzles have the benefit of providing uniformed projection of disinfectant solution (page 6, lines 7-9). 

Claim 11 is rejected under 35 U.S.C. as being unpatentable over Kim (KR 2020/005131 A) in further view of Hodges (US Patent 2,840,649), Sassoon (US 2010/0051641 A1), Ophardt et al. (US 2017/0337458 A1), Zhang (CN 203291248 U), Meyer (FR 2815257 A1), Basler (US Patent 2,302,170), and Baker et al. (US 2017/0326348 A1).
Regarding claim 11, it is noted that most limitations of the claim are shared with claim 10, such that many limitations of the claim have previously been addressed in this action.  These limitations met by the modified invention of claim 10 include: 
a cylinder (see rejection of claims 1-3 as to why it would be obvious to swap the swap the cap of Kim for the housing of Sassoon and add a window as taught by Ophardt. Note that the modified invention of claim 10 does not include tabs protruding from the cylinder);
 a bottle (see rejection of claims 1, 2, and 5 as to why it would be obvious to swap container of Kim for bottle of Sassoon and construct it of transparent material of Zhang);
a first hose (Kim, see rejection of claims 1 and 6);
 a puck, a pump, a button (Kim and Hodges, see rejection of claim 1 as to why it would be obvious to incorporate the pumping apparatus of Hodges which includes a button and housing [i.e. puck] into the system of Kim);  
a spool (see claims 8-9 regarding why it would be obvious to incorporate reel of Meyer into system of Kim);
a second hose (Kim and Meyer, see rejections of claims 1 and 9); and 
a spray nozzle (see rejection of claim 10 as to why it would be obvious to configure system of Kim with conical spray nozzles of Meyer). 
The modified invention of claim 10 does not teach that the cylinder is attached to the bottom of the seat portion of the chair with tabs that contain holes for a fastener. This limitation has been addressed within the rejection of claim 4, such that it would be obvious to further modify the invention of Kim (as modified by Hodges and Sassoon,) such that it incorporates the tab structures of Basler to secure the cylinder to the bottom of the seat portion of the chair (see rejection of claim 4). 
Such a modification still does not account for the “plurality of attachments”, which is a limitation of claim 11 that does not appear in any of the other claims. None of Kim, Hodges, Sassoon, Ophardt, Zhang, Meyer, or Basler explicitly teach such an attachment for securing a hose to the backrest of the chair.
However, in the analogous field of endeavor of securing tubing or hosing to a surface, Baker teaches a surgical drain management apparatus in which a plurality of attachments (tubing clips 28) are used to affix a hose (tubing 18) to the surface of a wall (a plurality of tubing clips 26 secure tubing 18 to the walls 14, Figure 3, paragraph 30, lines 1-4). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Kim (as modified by Hodges, Sassoon, Ophardt, Zhang, Meyer, and Basler, as described above) by securing the first hose to the backrest using the tubing clips of Baker because Baker recognized such clips as having the benefit of not restricting the flow of fluid through the hose while ensuring the hose does not move from its intended position (clips 26 do not restrict the free flow of liquids but merely secure the tubing to the pouch, paragraph 30, lines 10-13). Positioning the attachments on the backrest of the chair amount to an obvious design choice (given the arrangement of the first hose between the bottle underneath the seat and nozzle on at the top of the backrest) that would not have a new or unexpected result. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) as cited in MPEP 2144.04 VI. regarding the rearrangement of parts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poleki, US Patent 9,993,124, discloses a toilet seat cleaning system which includes embodiments comprising storage vessels for disinfecting fluid attached to pumping means and nozzles on the surface of a toilet via hoses.
Glenn, US patent application publication 2020/0359856 A1 (filed May 14, 2020), discloses a generally cylindrical shaped dispenser mounted onto the backrest of a toilet for pumping disinfectant onto the toilet seat via an outlet nozzle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                

/JENNIFER WECKER/Primary Examiner, Art Unit 1797